Citation Nr: 1613548	
Decision Date: 04/04/16    Archive Date: 04/13/16

DOCKET NO.  09-43 227	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, other than PTSD, claimed as anxiety and depression.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Salt Lake City, Utah, regional office (RO) dated in April 2009 that denied the Veteran's application to reopen a previously denied claim for service connection for PTSD, and also denied entitlement to service connection for an acquired psychiatric disability, other than PTSD.  The Board remanded the appeal in June 2013.  Subsequently, jurisdiction of the Veteran's claims file was transferred to the New York, New York, RO, due to the Veteran's change in residence to that state.  


FINDINGS OF FACT

1.  By a rating action dated in May 2014, the RO granted service connection for an acquired psychiatric disability, diagnosed as major depressive disorder with other specified anxiety disorder.

2.  The Veteran did not respond to a statement of the case addressing the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD.  

3.  No relevant evidence concerning the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD was received within one year of the March 2014 statement of the case.

4.  On February 26, 2016, the Board received notification from the appellant, through his authorized representative, requesting dismissal of the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD on the basis that no case or controversy remained.  


CONCLUSIONS OF LAW

1.  As the benefit sought on appeal, service connection for an acquired psychiatric disability, diagnosed as major depressive disorder with other specified anxiety disorder, has been granted by the RO, there remains no justiciable case or controversy as to this issue before the Board at this time. 38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.1405(g) (2015). 

2.  The Veteran did not perfect an appeal as to the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD, and there remains no justiciable case or controversy as to this issue before the Board at this time.  38 U.S.C.A. § 7104, 7105 (West 2014); 38 C.F.R. §§ 20.101, 20.200, 20.202, 20.1405 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  

Concerning the issue of entitlement to service connection for an acquired psychiatric disability, other than PTSD, that claim was granted by the RO in a decision dated in May 2014.  Service connection for major depressive disorder with other specified anxiety disorder was granted in that decision, and depression and anxiety had been the psychiatric disabilities claimed by the Veteran.  Therefore, that decision constitutes a full grant of the benefit sought concerning that issue.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  Thus, no allegation of error of fact or law in the determination denying service connection remains.  In the absence of any justiciable question, the appeal must be dismissed.  See 38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2015); 38 C.F.R. §§ 20.101, 20.1405(g) (2015).

With respect to the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for PTSD, that issue was remanded by the Board in June 2013, for the purpose of furnishing a statement of the case, pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, the Veteran did not respond to the statement of the case with a substantive appeal, or any other information or evidence relevant to that issue.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).  Accordingly, the appeal was not perfected.  See 38 C.F.R. §§ 20.200, 20.202.  

In February 2016, the Veteran's representative filed a motion for dismissal of the claim, on the basis that because the Veteran failed to perfect the appeal, no case or controversy remained.  The Board agrees, and finds that no allegation of error of fact or law in the determination denying the Veteran's application to reopen a claim for service connection for PTSD remains.  For the reasons stated, and in the absence of any justiciable question, the appeal must be dismissed.  See 38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2015); 38 C.F.R. §§ 20.101, 20.1405(g) (2015).


ORDER

As to the issue of entitlement to service connection for an acquired psychiatric disability, other than PTSD, claimed as anxiety and depression, the appeal is dismissed.

As to the issue of whether new and material evidence has been received to reopen a claim for entitlement to service connection for posttraumatic stress disorder (PTSD), the appeal is dismissed.  



		
MICHAEL A. HERMAN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


